PER CURIAM
The People bring this appeal pursuant to section 16-12-102, C.R.S. 1973, seeking review of a trial court’s determination on a point of law. Having reviewed the record and the People’s brief in this case, we find that the law relating to election between different criminal charges is well-established in this jurisdiction. See, e.g., People v. Mayfield, 184 Colo. 399, 520 P.2d 748 (1974); Crim. P. 14. Moreover, the posture of this *36case does not provide a basis for an analysis which would have precedential value. As we stated in People v. McFarland, 193 Colo. 1, 565 P.2d 550.
“[W]e have reached the conclusion that the only thing really to be accomplished by the discussion of alleged error here would be possibly to assuage the feelings of the prosecutor. Irrespective of our disposition of this matter, the defendant cannot be tried again; and anything we might do would simply be an exercise in futility. . . . [W]e should only review a case such as this when a material error of law prejudicial to the state has been committed and when our decision will have precedential value. This is not such a case.” (Citations omitted.)
Accordingly, we do not reach the merits of the appeal, and it is dismissed.
MR. CHIEF JUSTICE PRINGLE does not participate.